DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of generating predictive models for financial accounts. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-16) is/are directed to a method and claims(s) (17-20) is/are directed to an apparatus and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of modeling characteristics to predict a category of a member which is a process that, under its broadest reasonable interpretation, covers a method that does not require the use of a computer which could be done in a human mind. Though there are apparatus claims performance of the limitations can also be done in the human mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim precludes the steps of the apparatus from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses a user modeling the received data to predict a category. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping, especially since the method claims do not require, or claim any type of technology for performing the claimed invention. These limitations are a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

 (c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to analyze data to make a determination about a category of a human member which is a method of managing personal behavior or relationships. Thus, the claim recites an abstract idea. 

Step 2A Prong 2

. The apparatus claim recites the additional element(s): that a processor and a memory which are used to perform the steps of the invention.  The processor and memory are merely programmed to perform the steps which is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of executing stored instructions. The claimed generic processor limitations are mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) recite(s) generating and determining data which are viewed as an abstract idea in the form of a mental process applied to certain methods of organizing human activity.  This judicial exception is not integrated into a practical application because the use of a computer for accessing, determining, and generating data which is directed to the abstract idea of generating predictive models for financial accounts.

Thus the claims recites an abstract idea directed to a mental process (i.e. of generating predictive models for financial accounts).  Using a computer not even in the methods claims but in merely the apparatus claims for accessing, determining, and generating the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing 

 The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to generate an output:
[0004] Methods and systems are described to automatically identify, measure, and resolve the problem of confounding audiences for predictive modeling exercises involving classification. An example system is described for recursively executing an algorithm that ingests, at minimum, one or more predictors, an outcome variable, a performance improvement threshold at which the system will terminate, and a maximum recursion depth at which the system will terminate if the performance improvement threshold is not met.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2-8, 10-16, 18-20 recite limitations which further limit the claimed analysis of data.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and generated information regarding modeling with characteristics and categories of customers.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because (pick one of the following a-d).

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0098] Embodiments of the methods and systems are described below with reference to block diagrams and flowchart illustrations of methods, systems, apparatuses and computer program products. It will be understood that each block of the block diagrams and flowchart illustrations, and combinations of blocks in the block diagrams and flowchart illustrations, respectively, may be implemented by computer program instructions. These computer program instructions may be loaded on a general-purpose computer, special-purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create a means for implementing the functions specified in the flowchart block or blocks.


(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 




The prior art Andrews et al. (US 9720939 B1), Kubica (US 8600809 B1), Dilip et al. (US 20100299286 A1) disclose a processor and a memory in at least Andrews (Fig. 1, 12, Col. 15, line 5 – col. 16, line 47), Kubica (Fig. 1-4, col. 16, line 25- col. 17, line 27), Dilip (Fig. 1-3, ¶ 42, 46, 47). 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims. Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 7, 9-11, 14, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (US 9720939 B1) in view of Kubica (US 8600809 B1). 




Regarding claim 1, Andrews teaches accessing data that identifies a plurality of members (col. 8, line 54- col. 9, line 24, At step 212, a data extraction step may be performed. The extracted data may include data, such as demographics (e.g., age, income, education, occupation, etc.), product relationship (e.g., products owned, balances, etc.). According to an exemplary application, data relevant to households having SUVs may be pulled. col. 10, lines 22-35, At step 410, a request may be received and identified. Based on the request, appropriate data may be accessed or otherwise retrieved. Individual customer data may be accessed from a central database or repository. This repository may contain information about specific customers. New attributes related to the customer, such as neighborhood or block group size, may be joined to a list of customers. As the new attribute may vary widely (e.g., value range between 1 and 5000), it may be grouped into discrete buckets or bins of data. These bins may be deciled resulting in 10 roughly equal populations (or segments). This allows the data to be both visually readable and simplifies the input choices used for modeling.); 

generating, based on a first characteristic of the plurality of members, a first model that predicts a likelihood that the plurality of members is part of a first category of members (col. 5, line 59 – col. 6, line 6, Request Module 152 may receive a request from one or more users. The request may be received via a user interface and/or other form of communication. The request may be a specific request to create a new variable for a model. For example, a model may be generated to determine the effect of affluence on new mobile phone products. Also, a model may be developed to determine which age group is likely to open a checking account (or other financial product). Other exemplary requests may involve attrition models, new product models, loyalty models, marketing models, etc. The request may 

determining that a measure of the first model is below a threshold (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if 

generating, based on a second characteristic of the plurality of members, at least a second model that predicts the likelihood that the one or more members is part of the first category of members (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may 

determining that the measure of the second model is above the threshold (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if they are missing data for the input variable. In this example for population 

generating, based on the first characteristic of the plurality of members, a third model that predicts a likelihood that one or more of the members is part of a second category of members (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if they are missing data for the input variable. In this example for population 
 
determining that a measure of the third model is above a threshold (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if they are missing data for the input variable. In this example for population density, if a record is missing, an average value may be used. According to another example, density for the next larger sized 

generating a fourth model that is based on the second model and the third model (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if they are missing data for the input variable. In this example for population density, if a record is missing, an average value may be used. According to another example, density for the next larger sized geography (e.g., county or state) may be used. Rate may represent a percent of 

and generating an output representative of the fourth model (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if they are missing data for the input variable. In this example for population density, if a record is missing, an average value may be used. According to another example, density for the next larger sized geography (e.g., county or state) may be used. Rate may represent a percent of households that perform the target action being predicted by the model (e.g., open a checking account) in that particular 

Andrews teaches a confidence measure of the data but does not specifically teach a confidence measure of the model. However, 

Kubica teaches determining that a confidence measure of the model with relation to a threshold (col. 10, lines 51-61, col. 14, lines 7- col. 15, line 8, In some implementations, a different performance estimation model is selected in response to determining that the accuracy measure is not within the accuracy threshold (312). For example, the modeling apparatus 120 can select an alternate performance estimation model for estimating performance measures for advertisements. In some implementations, the modeling apparatus 120 can train multiple performance estimation models using different modeling techniques (e.g., regression based techniques and/or ranking based techniques). The actions 302-308 can be repeated for each of the performance estimation model to generate an accuracy measure for each performance estimation models. The model having an accuracy measure that is within the 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Andrews to include/perform a confidence measure of the mode, as taught/suggested by Kubica. This known technique is applicable to the system of Andrews as they both share characteristics and capabilities, namely, they are directed to modeling techniques. One of ordinary skill in the art would have recognized that applying the known technique of Kubica would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kubica to the teachings of Andrews would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such confidence features into similar systems. Further, applying a confidence measure of the model would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user the ability to determine the accuracy of the model and therefore the confidence of the data. 

The combination of Andrews and Kubica teach the limitations of the claim. 

Regarding claims 2, 10, 18, Andrews teaches wherein the first category of members comprises one or more members of a population that perform a first action and the second category of members comprises one or more members of the population that perform a second action (col. 9, lines 5-25, col. 10, lines 22-35, col. 10, line 40- col. 11, line 31, Fig. 5-9). 

Regarding claims 3, 11, 19, Andrews teaches wherein the first action is purchase of a first product and the second action is purchase of a second product (col. 9, lines 5-25, col. 10, lines 22-35, col. 10, line 40- col. 11, line 31, Fig. 5-9).

Regarding claims 6, 14, 20, Andrews teaches wherein the first characteristic of the plurality of members comprises one of an income level of the plurality of members, an education level of the plurality of members, or an initial account balance of the plurality of members (col. 8, lines 54-60, col. 11, lines 10-col. 12, line 15). 

Regarding claims 7, 15, Andrews teaches wherein the fourth model predicts whether an individual is likely to perform a first action or a second action (col. 10, line 40 – col. 11, line 31, col. 5, line 59 – col. 56, line 6, col. 6, line 65 – col. 7, line 5, col. 9, lines 5-25.)  

Regarding claim 9, Andrews teaches accessing data that identifies a plurality of members (col. 8, line 54- col. 9, line 24, At step 212, a data extraction step may be performed. The extracted data may include data, such as demographics (e.g., age, income, education, occupation, etc.), product relationship (e.g., products owned, balances, etc.). According to an exemplary application, data relevant to households having SUVs may be pulled. col. 10, lines 22-35, At step 410, a request may be received and identified. Based on the request, appropriate data may be accessed or otherwise retrieved. Individual customer data may be accessed from a central database or repository. This repository may contain information about specific customers. New attributes related to the customer, such as neighborhood or block group size, may be joined to a list of customers. As the new attribute may vary widely (e.g., value range between 1 and 5000), it may be grouped into discrete buckets or bins of data. These bins may be 

determining a plurality of characteristics associated with the plurality of members (col. 8, lines 54-60, At step 212, a data extraction step may be performed. The extracted data may include data, Such as demographics (e.g., age, income, education, occupation, etc.), product relationship (e.g., products owned, balances, etc.). According to an exemplary application, data relevant to households having
SUVs may be pulled. col. 11, lines 10-col. 12, line 15, At step 414, a second variable may be identified. FIG. 6 is an illustration of an exemplary screenshot of a variable, according to an embodiment of the present invention. In this example, FIG. 6 illustrates neighborhood score. This illustrates a weighted score of neighborhoods relative to input variables. In this example, the input variables may include household income, education attainment, occupation and home value. Other variables may be used to define neighborhood score. The range in this exemplary embodiment is between 63-170, with the US average being 100. As shown along the X axis at 610, the range may be segmented into 10 sections. The Y axis illustrates a (neighborhood score) rate at 620, shown by the circles. The rate at 620 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a Solid circle. In this example, the highest rates are in the last three segments, e.g., High 111+. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 630 represent household for each segment (e.g., in millions). As shown in FIG. 6, the higher the neighborhood score, the higher chance to open a checking account. Col. 5, lines 59-66).

comparing the plurality of characteristics to determine an impact of each of the plurality of characteristics on intra-level predictive performance (col. 9, lines 5-24, At step 216, the data structure may be provided via an interactive interface. The user may visualize the data as to how it relates to a 

generating, based on a first one of the characteristics, a first model that predicts a likelihood that the plurality of members is part of a first category of members (col. 5, line 59 – col. 6, line 6, Request Module 152 may receive a request from one or more users. The request may be received via a user interface and/or other form of communication. The request may be a specific request to create a new variable for a model. For example, a model may be generated to determine the effect of affluence on new mobile phone products. Also, a model may be developed to determine which age group is likely to open a checking account (or other financial product). Other exemplary requests may involve attrition models, new product models, loyalty models, marketing models, etc. The request may also include a request to understand how certain data relates to the behavior to be predicted. For example, a client may submit requests for a large number of models within a short time frame. The request may also be from the user, client, customer, and/or other entity. Col. 9, lines 5-24, At step 216, the data structure may be provided via an interactive interface. The user may visualize the data as to how it relates to a target variable (e.g., who is likely to open an auto loan). An embodiment of the present invention may 

determining that a measure of the first model is below a threshold (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if they are missing data for the input variable. In this example for population density, if a record is missing, an average value may be used. According to another example, density for the next larger sized geography (e.g., county or state) may be used. Rate may represent a percent of households that perform the target action being predicted by the model (e.g., open a checking account) in that particular categorical bin. Col. 12, line 45 – col. 13, line 36, FIG. 9 is an illustration of an exemplary screenshot of a combined variable, according to an embodiment of the present invention. A total household and target 

generating, based on a second one of the characteristics, at least a second model that predicts the likelihood that the one or more members is part of the first category of members (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if they are missing data for the input variable. In this example for population density, if a record is missing, an average value may be used. According to another example, density for the next larger sized geography (e.g., county or state) may be used. Rate may represent a percent of households that perform the target action being predicted by the model (e.g., open a checking account) in that particular categorical bin. Col. 12, line 45 – col. 13, line 36, FIG. 9 is an illustration of an exemplary screenshot of a combined variable, according to an embodiment of the present invention. A total 

determining that the measure of the second model is above the threshold (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if they are missing data for the input variable. In this example for population density, if a record is missing, an average value may be used. According to another example, density for the next larger sized geography (e.g., county or state) may be used. Rate may represent a percent of households that perform the target action being predicted by the model (e.g., open a checking account) in that particular categorical bin. Col. 12, line 45 – col. 13, line 36, FIG. 9 is an illustration of an exemplary screenshot of a combined variable, according to an embodiment of the present invention. A total household and target household are shown at 910. The target household corresponds to the household 

generating, based on the first one of the characteristics, a third model that predicts a likelihood that one or more of the members is part of a second category of members (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if they are missing data for the input variable. In this example for population density, if a record is missing, an average value may be used. According to another example, density for the next larger sized geography (e.g., county or state) may be used. Rate may represent a percent of households that perform the target action being predicted by the model (e.g., open a checking account) in that particular categorical bin. Col. 12, line 45 – col. 13, line 36, FIG. 9 is an illustration of an exemplary screenshot of a combined variable, according to an embodiment of the present invention. A total household and target household are shown at 910. The target household corresponds to the household segments for each 
 
determining that a measure of the third model is above a threshold (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if they are missing data for the input variable. In this example for population density, if a record is missing, an average value may be used. According to another example, density for the next larger sized geography (e.g., county or state) may be used. Rate may represent a percent of households that perform the target action being predicted by the model (e.g., open a checking account) in that particular categorical bin. Col. 12, line 45 – col. 13, line 36, FIG. 9 is an illustration of an exemplary screenshot of a combined variable, according to an embodiment of the present invention. A total household and target household are shown at 910. The target household corresponds to the household segments for each variable. The target rate is shown at as 0.18%, which is based on the target household in relation to the 

generating a fourth model that is based on the second model and the third model (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if they are missing data for the input variable. In this example for population density, if a record is missing, an average value may be used. According to another example, density for the next larger sized geography (e.g., county or state) may be used. Rate may represent a percent of households that perform the target action being predicted by the model (e.g., open a checking account) in that particular categorical bin. Col. 12, line 45 – col. 13, line 36, FIG. 9 is an illustration of an exemplary screenshot of a combined variable, according to an embodiment of the present invention. A total household and target household are shown at 910. The target household corresponds to the household segments for each variable. The target rate is shown at as 0.18%, which is based on the target household in relation to the total household. In this example, target rate represents a percentage of households in 

and generating an output representative of the fourth model (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if they are missing data for the input variable. In this example for population density, if a record is missing, an average value may be used. According to another example, density for the next larger sized geography (e.g., county or state) may be used. Rate may represent a percent of households that perform the target action being predicted by the model (e.g., open a checking account) in that particular categorical bin. Col. 12, line 45 – col. 13, line 39, FIG. 9 is an illustration of an exemplary screenshot of a combined variable, according to an embodiment of the present invention. A total household and target household are shown at 910. The target household corresponds to the household segments for each variable. The target rate is shown at as 0.18%, which is based on the target household in relation to the total household. In this example, target rate represents a percentage of households in that bucket that open a checking account. The Low, Medium and High segments, as shown by 920, correspond to the 

Andrews teaches a confidence measure of the data but does not specifically teach a confidence measure of the model. However, 

Kubica teaches determining that a confidence measure of the model with relation to a threshold (col. 10, lines 51-61, col. 14, lines 7- col. 15, line 8, In some implementations, a different performance estimation model is selected in response to determining that the accuracy measure is not within the accuracy threshold (312). For example, the modeling apparatus 120 can select an alternate performance estimation model for estimating performance measures for advertisements. In some implementations, the modeling apparatus 120 can train multiple performance estimation models using different modeling techniques (e.g., regression based techniques and/or ranking based techniques). The actions 302-308 can be repeated for each of the performance estimation model to generate an accuracy measure for each performance estimation models. The model having an accuracy measure that is within the accuracy threshold (or the model having the highest accuracy measure) can be selected for use by the modeling apparatus 120.). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Andrews to include/perform a confidence measure of the mode, as taught/suggested by Kubica. This known technique is applicable to the system of Andrews as they both share characteristics and capabilities, namely, they are directed to modeling techniques. One of ordinary skill in the art would 

The combination of Andrews and Kubica teach the limitations of the claim. 

Regarding claim 17, Andrews teaches a processor; and a memory, the memory storing instructions which, when executed by the processor, (Fig. 1, col. 7, lines 55-65, To further enhance performance of the visualization, the millions of raw households may be summarized into categories, e.g., thousands of categories. This Smaller Summary may enable the visualization to be created on a computing device, e.g., desktop computer, processor, etc. Visualization 60 of the data may be composed of hundreds of graphs depicting populations and trend or response curves. Other forms of visualization may be implemented on various types of mobile devices and processors., col. 4, lines 16-67);

access data that identifies a plurality of members (col. 8, line 54- col. 9, line 24, At step 212, a data extraction step may be performed. The extracted data may include data, such as demographics (e.g., age, income, education, occupation, etc.), product relationship (e.g., products owned, balances, etc.). According to an exemplary application, data relevant to households having SUVs may be pulled. col. 10, lines 22-35, At step 410, a request may be received and identified. Based on the request, appropriate data may be accessed or otherwise retrieved. Individual customer data may be accessed from a central 

generate, based on a first characteristic of the plurality of members, a first model that predicts a likelihood that the plurality of members is part of a first category of members (col. 5, line 59 – col. 6, line 6, Request Module 152 may receive a request from one or more users. The request may be received via a user interface and/or other form of communication. The request may be a specific request to create a new variable for a model. For example, a model may be generated to determine the effect of affluence on new mobile phone products. Also, a model may be developed to determine which age group is likely to open a checking account (or other financial product). Other exemplary requests may involve attrition models, new product models, loyalty models, marketing models, etc. The request may also include a request to understand how certain data relates to the behavior to be predicted. For example, a client may submit requests for a large number of models within a short time frame. The request may also be from the user, client, customer, and/or other entity. Col. 9, lines 5-24, At step 216, the data structure may be provided via an interactive interface. The user may visualize the data as to how it relates to a target variable (e.g., who is likely to open an auto loan). An embodiment of the present invention may be directed to a profile tool that enables a user to analyze the profile data, such as customer profiling. This may include analyzing the profile of a household that is more likely to open a checking account. The profiling tool enables a user to digest data quickly due to the way the data is presented. This provides the ability to effectively choose which variables should be used in a model. A 

determine that a measure of the first model is below a threshold (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if they are missing data for the input variable. In this example for population density, if a record is missing, an average value may be used. According to another example, density for the next larger sized geography (e.g., county or state) may be used. Rate may represent a percent of households that perform the target action being predicted by the model (e.g., open a checking account) in that particular categorical bin. Col. 12, line 45 – col. 13, line 36, FIG. 9 is an illustration of an exemplary screenshot of a combined variable, according to an embodiment of the present invention. A total household and target household are shown at 910. The target household corresponds to the household segments for each variable. The target rate is shown at as 0.18%, which is based on the target household in relation to the total household. In this example, target rate represents a percentage of households in that bucket that 

generate, based on a second characteristic of the plurality of members, at least a second model that predicts the likelihood that the one or more members is part of the first category of members (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if they are missing data for the input variable. In this example for population density, if a record is missing, an average value may be used. According to another example, density for the next larger sized geography (e.g., county or state) may be used. Rate may represent a percent of households that perform the target action being predicted by the model (e.g., open a checking account) in that particular categorical bin. Col. 12, line 45 – col. 13, line 36, FIG. 9 is an illustration of an exemplary screenshot of a combined variable, according to an embodiment of the present invention. A total household and target household are shown at 910. The target household corresponds to the household segments for each variable. The target rate is shown at as 0.18%, which is based on the target household in relation to the total household. In this example, target rate represents 

determine that the measure of the second model is above the threshold (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if they are missing data for the input variable. In this example for population density, if a record is missing, an average value may be used. According to another example, density for the next larger sized geography (e.g., county or state) may be used. Rate may represent a percent of households that perform the target action being predicted by the model (e.g., open a checking account) in that particular categorical bin. Col. 12, line 45 – col. 13, line 36, FIG. 9 is an illustration of an exemplary screenshot of a combined variable, according to an embodiment of the present invention. A total household and target household are shown at 910. The target household corresponds to the household segments for each variable. The target rate is shown at as 0.18%, which is based on the target household in relation to the total household. In this example, target rate represents a percentage of households in that bucket that open a checking account. The Low, Medium and High segments, as shown by 920, 

generate, based on the first characteristic of the plurality of members, a third model that predicts a likelihood that one or more of the members is part of a second category of members (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if they are missing data for the input variable. In this example for population density, if a record is missing, an average value may be used. According to another example, density for the next larger sized geography (e.g., county or state) may be used. Rate may represent a percent of households that perform the target action being predicted by the model (e.g., open a checking account) in that particular categorical bin. Col. 12, line 45 – col. 13, line 36, FIG. 9 is an illustration of an exemplary screenshot of a combined variable, according to an embodiment of the present invention. A total household and target household are shown at 910. The target household corresponds to the household segments for each variable. The target rate is shown at as 0.18%, which is based on the target household in relation to the total household. In this example, target rate represents a percentage of households in that bucket that open a checking account. The Low, Medium and High segments, as shown by 920, 
 
determine that a measure of the third model is above a threshold (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if they are missing data for the input variable. In this example for population density, if a record is missing, an average value may be used. According to another example, density for the next larger sized geography (e.g., county or state) may be used. Rate may represent a percent of households that perform the target action being predicted by the model (e.g., open a checking account) in that particular categorical bin. Col. 12, line 45 – col. 13, line 36, FIG. 9 is an illustration of an exemplary screenshot of a combined variable, according to an embodiment of the present invention. A total household and target household are shown at 910. The target household corresponds to the household segments for each variable. The target rate is shown at as 0.18%, which is based on the target household in relation to the total household. In this example, target rate represents a percentage of households in that bucket that open a checking account. The Low, Medium and High segments, as shown by 920, correspond to the Average number of Banking Centers within 3 miles. From there, the Average number of ATMs within 3 

generate a fourth model that is based on the second model and the third model (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if they are missing data for the input variable. In this example for population density, if a record is missing, an average value may be used. According to another example, density for the next larger sized geography (e.g., county or state) may be used. Rate may represent a percent of households that perform the target action being predicted by the model (e.g., open a checking account) in that particular categorical bin. Col. 12, line 45 – col. 13, line 36, FIG. 9 is an illustration of an exemplary screenshot of a combined variable, according to an embodiment of the present invention. A total household and target household are shown at 910. The target household corresponds to the household segments for each variable. The target rate is shown at as 0.18%, which is based on the target household in relation to the total household. In this example, target rate represents a percentage of households in that bucket that open a checking account. The Low, Medium and High segments, as shown by 920, correspond to the Average number of Banking Centers within 3 miles. From there, the Average number of ATMs within 3 miles is applied with Low, Medium and High segments, as shown by 922. The merged 

and generate an output representative of the fourth model (col. 10, line 40 – col. 12, line 45, As shown along the X axis at 510, the population density may be segmented into 10 sections and further segmented by Low, Medium and High. In this example, Low is less than 43; Medium is between 43 and 77 and High is greater than 77. The Y axis on the left at 520 illustrates a rate, shown by the circles. The rate at 520 represents the percentage of customers who are likely to open a checking account. The highest values are represented by a solid circle. Other graphics may be used to shown further variations and segmentations of the data. The bars shown along the right at 530 represent household for each segment (e.g., in millions). As shown in FIG. 5, a missing value may indicate how records are handled if they are missing data for the input variable. In this example for population density, if a record is missing, an average value may be used. According to another example, density for the next larger sized geography (e.g., county or state) may be used. Rate may represent a percent of households that perform the target action being predicted by the model (e.g., open a checking account) in that particular categorical bin. Col. 12, line 45 – col. 13, line 39, FIG. 9 is an illustration of an exemplary screenshot of a combined variable, according to an embodiment of the present invention. A total household and target household are shown at 910. The target household corresponds to the household segments for each variable. The target rate is shown at as 0.18%, which is based on the target household in relation to the total household. In this example, target rate represents a percentage of households in that bucket that open a checking account. The Low, Medium and High segments, as shown by 920, correspond to the Average number of Banking Centers within 3 miles. From there, the Average number of ATMs within 3 miles is applied with Low, Medium and High segments, as shown by 922. The merged values are 

Andrews teaches a confidence measure of the data but does not specifically teach a confidence measure of the model. However, 

Kubica teaches determining that a confidence measure of the model with relation to a threshold (col. 10, lines 51-61, col. 14, lines 7- col. 15, line 8, In some implementations, a different performance estimation model is selected in response to determining that the accuracy measure is not within the accuracy threshold (312). For example, the modeling apparatus 120 can select an alternate performance estimation model for estimating performance measures for advertisements. In some implementations, the modeling apparatus 120 can train multiple performance estimation models using different modeling techniques (e.g., regression based techniques and/or ranking based techniques). The actions 302-308 can be repeated for each of the performance estimation model to generate an accuracy measure for each performance estimation models. The model having an accuracy measure that is within the accuracy threshold (or the model having the highest accuracy measure) can be selected for use by the modeling apparatus 120.). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Andrews to include/perform a confidence measure of the mode, as taught/suggested by Kubica. This known technique is applicable to the system of Andrews as they both share characteristics and capabilities, namely, they are directed to modeling techniques. One of ordinary skill in the art would have recognized that applying the known technique of Kubica would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of 

The combination of Andrews and Kubica teach the limitations of the claim. 

Claims 4, 5, 8, 12, 13, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (US 9720939 B1) in view of Kubica (US 8600809 B1) in further view of Dilip et al. (US 20100299286 A1). 

Regarding claims 4, 12, Andrews teaches wherein the first product is a checking account and the second product is a checking account (col. 9, lines 5-25, col. 10, lines 22-35, col. 10, line 40- col. 11, line 31, Fig. 5-9). Andrews does not specifically teach multiple types of checking accounts. However, 

Dilip teaches wherein the first product is a first type of checking account and the second product is a second type of checking account (Fig. 12, ¶ 31, 36, 49, 53, 58, 90-93). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Andrews to include/perform multiple types of checking accounts, as taught/suggested by Dilip. This known technique is applicable to the system of Andrews as they both share characteristics and capabilities, namely, they are directed to determining financial products for a customer. One of ordinary skill in the art would have recognized that applying the known technique of Dilip would have yielded 

Regarding claims 5, 13, Andrews teaches wherein the first product is a checking account and the second product is a checking account (col. 9, lines 5-25, col. 10, lines 22-35, col. 10, line 40- col. 11, line 31, Fig. 5-9). Andrews does not specifically teach multiple types of checking accounts. However, 

Dilip teaches wherein the first type of checking account is a low balance checking account and the second type of checking account is a high balance checking account (Fig. 12, ¶ 31, 36, 49, 53, 58, 90-93). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Andrews to include/perform multiple types of checking accounts, as taught/suggested by Dilip. This known technique is applicable to the system of Andrews as they both share characteristics and capabilities, namely, they are directed to determining financial products for a customer. One of ordinary skill in the art would have recognized that applying the known technique of Dilip would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dilip to the teachings of Andrews would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such multiple types of account features into similar systems. Further, applying multiple types of checking 

Regarding claims 8, 16, Andrews teaches wherein the first product is a checking account and the second product is a checking account (col. 9, lines 5-25, col. 10, lines 22-35, col. 10, line 40- col. 11, line 31, Fig. 5-9). Andrews does not specifically teach multiple types of checking accounts. However, 

Dilip teaches wherein the first action is the purchase of a first type of checking account the second action is the purchase of a second type of checking account (Fig. 12, ¶ 31, 36, 49, 53, 58, 90-93). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Andrews to include/perform multiple types of checking accounts, as taught/suggested by Dilip. This known technique is applicable to the system of Andrews as they both share characteristics and capabilities, namely, they are directed to determining financial products for a customer. One of ordinary skill in the art would have recognized that applying the known technique of Dilip would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dilip to the teachings of Andrews would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such multiple types of account features into similar systems. Further, applying multiple types of checking accounts would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow customers of a bank more options of what to do with their money.

Other pertinent prior art to consider includes King et al. (US 20200387971 A1) which discloses a system which may analyze communications with the user, as well as, products and services already enrolled in by the user to identify or predict one or more products or services that may be of interest to 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683